                 Case 2:20-cv-00597-BJR Document 24 Filed 09/14/20 Page 1 of 4




 1                                                                       Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10   JENNIFER B. NGUYEN, individually and on
     behalf of others similarly situated,
11                                                           No. 2:20-cv-00597-RSM
                                           Plaintiff,
12                                                           STIPULATION AND ORDER
            v.                                               EXTENDING TIME TO RESPOND TO
13                                                           MOTION TO DISMISS
     TRAVELERS CASUALTY INSURANCE
14   COMPANY OF AMERICA,
15                                       Defendant.
16

17                                            STIPULATION

18          The parties agree and stipulate as follows:
19          1.       Plaintiff agrees to file a response brief to Defendant’s pending Motion to Dismiss
20
     no later than 14 days after the Judicial Panel on Multidistrict Litigation issues an Order on its
21
     Order to Show Cause why the various cases filed against Travelers-related entities “should not
22
     be related and transferred to a single district for consolidation or coordinated pretrial proceedings
23

24   under 28 U.S.C. § 1407.” In re Travelers COVID-19 Bus. Interruption Prot. Ins. Litig., MDL

25   No. 2965, Dkt. # 3.

26

     STIPULATION AND ORDER EXTENDING TIME TO RESPOND                     KELLER ROHRB ACK L.L .P.
     TO MOTION TO DISMISS (2:20-cv-00597-RSM) - 1                            1201 Third Avenue, Suite 3200
                                                                                Seattle, WA 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                 Case 2:20-cv-00597-BJR Document 24 Filed 09/14/20 Page 2 of 4




 1          2.         Defendant agrees to file its reply brief no later than 14 days after Plaintiff files her
 2   response brief.
 3
            3.         The Motion to Dismiss, currently noted for October 2, shall be noted for
 4
     consideration on the date that Defendant files its reply brief.
 5
                                                      ORDER
 6

 7          IT IS SO ORDERED.

 8   DATED this 14th day of September, 2020.

 9

10

11

12                                                     RICARDO S. MARTINEZ
                                                       CHIEF UNITED STATES DISTRICT JUDGE
13

14

15
     Presented By:
16
            DATED this 14th day of September, 2020.
17
                                                       KELLER ROHRBACK L.L.P.
18
                                                       By: s/ Karin B. Swope
19                                                     By: s/ Ian S. Birk
                                                       By: s/ Lynn L. Sarko
20                                                     By: s/ Amy Williams-Derry
                                                       By: s/ Gretchen Freeman Cappio
21                                                     By: s/ Irene M. Hecht
                                                       By: s/ Maureen Falecki
22                                                        Karin B. Swope, WSBA #24015
                                                          Ian S. Birk, WSBA #31431
23                                                        Lynn L. Sarko, WSBA #16569
                                                          Amy Williams-Derry, WSBA #28711
24                                                        Gretchen Freeman Cappio, WSBA #29576
                                                          Irene M. Hecht, WSBA #11063
25                                                        Maureen Falecki, WSBA #18569
                                                          1201 Third Avenue, Suite 3200
26                                                        Seattle, WA 98101
                                                          Telephone: (206) 623-1900
     STIPULATION AND ORDER EXTENDING TIME TO RESPOND                         KELLER ROHRB ACK L.L .P.
     TO MOTION TO DISMISS (2:20-cv-00597-RSM) - 2                                1201 Third Avenue, Suite 3200
                                                                                    Seattle, WA 98101-3052
                                                                                 TELEPHONE: (206) 623-1900
                                                                                  FACSIMILE: (206) 623-3384
             Case 2:20-cv-00597-BJR Document 24 Filed 09/14/20 Page 3 of 4




 1                                          Fax: (206) 623-3384
                                            Email: kswope@kellerrohrback.com
 2                                          Email: ibirk@kellerrohrback.com
                                            Email: lsarko@kellerrohrback.com
 3                                          Email: gcappio@kellerrohrback.com
                                            Email: ihecht@kellerrohrback.com
 4                                          Email: awilliams-derry@kellerrohrback.com
                                            Email: mfalecki@kellerrohrback.com
 5
                                         By: s/ Alison Chase
 6                                          Alison Chase, pro hac vice forthcoming
                                            801 Garden Street, Suite 301
 7                                          Santa Barbara, CA 93101
                                            Telephone: (805) 456-1496
 8                                          Fax: (805) 456-1497
                                            Email: achase@kellerrohrback.com
 9
                                         Attorneys for Plaintiff and the Proposed Classes
10
                                         BULLIVANT HOUSER BAILEY PC
11
                                         By: s/ Daniel R. Bentson
12                                          Daniel R. Bentson, WSBA #36825
                                            Owen R. Mooney, WSBA #45779
13                                          925 Fourth Ave., Suite 3800
                                            Seattle, WA 98104
14                                          Telephone: (206) 292-8930
                                            Email: dan.bentson@bullivant.com
15                                          Email: owen.mooney@bullivant.com
16
                                         Attorneys for Defendant
17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER EXTENDING TIME TO RESPOND         KELLER ROHRB ACK L.L .P.
     TO MOTION TO DISMISS (2:20-cv-00597-RSM) - 3                1201 Third Avenue, Suite 3200
                                                                    Seattle, WA 98101-3052
                                                                TELEPHONE: (206) 623-1900
                                                                 FACSIMILE: (206) 623-3384
                Case 2:20-cv-00597-BJR Document 24 Filed 09/14/20 Page 4 of 4




                                      CERTIFICATE OF SERVICE
 1
              I certify that on 14th day of September, 2020, I electronically filed the foregoing with
 2

 3   the Clerk of the Court using the CM/ECF system, which will send notice of such filing to all

 4   known counsel of record.
 5
                                                   By: s/ Karin B. Swope
 6
                                                      Karin B. Swope
 7
     4839-0830-7402, v. 1
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     CERTIFICATE OF SERVICE (2:20-CV-00597-RSM) - 1                        KELLER ROHRB ACK L.L .P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, WA 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
